Citation Nr: 0414594	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  03-20 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts



THE ISSUE

Entitlement to service connection for atrial fibrillation, 
claimed as secondary to service-connected diabetes mellitus.  



REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services



ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1971.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 2003 RO 
decision in which the Boston, Massachusetts RO denied service 
connection for atrial fibrillation.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The veteran contends that atrial fibrillation is proximately 
due to his service-connected diabetes mellitus.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

VA medical records dated in August 2001 show that the veteran 
was diagnosed with atrial fibrillation.  The veteran has 
submitted several copies of medical text and information from 
the Internet regarding atrial fibrillation and diabetes 
mellitus.  This evidence reports that diabetes is a risk 
factor for atrial fibrillation.  

An examination is needed to determine whether diabetes is a 
proximate cause of, or aggravates, the veteran's atrial 
fibrillation.

VA is also required to tell claimants what evidence is needed 
to substantiate the claim, what evidence the are responsible 
for obtaining, and what evidence VA will undertake to obtain.  
38 U.S.C.A. § 5103(a) (West 2002).  In implementing this 
statute VA has undertaken to inform claimants to submit 
evidence in their possession.  38 C.F.R. § 3.159(b) (2003).  
The RO provided some of this notice in a letter dated in 
January 2003.  However, the letter did not inform the veteran 
of the evidence needed to substantiate his claim.

Accordingly, this claim is REMANDED for the following further 
development:

1.  The RO or AMC should ensure that the 
notice requirements of 38 U.S.C.A. 
§ 5103(a), and 38 C.F.R. § 3.159(b) are 
met.

2.  The veteran should be afforded a VA 
cardiology examination to determine the 
etiology of his atrial fibrillation.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  The examination must 
encompass a review of the veteran's 
service medical records, relevant history 
and current complaints, as well as a 
comprehensive clinical evaluation and any 
diagnostic testing deemed necessary by 
the examiner to determine the date of 
onset of the disability for which the 
veteran seeks service connection.  The 
examiner should opine whether it is at 
least as likely as not (50 percent 
probability or more) that atrial 
fibrillation is proximately due to or the 
result of service connected diabetes 
mellitus, or whether it is at least as 
likely as not that the atrial 
fibrillation is aggravated by diabetes 
mellitus. 

The veteran is advised that the 
examination requested in this remand is 
necessary to evaluate his claim, and that 
his failure without good cause to report 
for the examination could result in the 
denial of his claim.  38 C.F.R. § 3.655 
(2003).  

3.  After the above development has been 
completed, the AMC or RO should re-
adjudicate the issue of entitlement to 
service connection for atrial 
fibrillation as secondary to diabetes 
mellitus.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded opportunity to respond.  
Thereafter, the case should be returned 
to the Board, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


